UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2090


PHILLIP MIZRACH, as Successor Personal Representative          of
the Estate of Abraham I. Kurland, Deceased,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cv-01153-WDQ)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phillip Mizrach, Baltimore, Maryland, for Appellant.       Rod J.
Rosenstein, United States Attorney, Thomas H. Barnard, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phillip    Mizrach   appeals     the   district          court’s     orders

denying relief in his Federal Tort Claims Act action and denying

his motion for reconsideration.            We have reviewed the record and

find   no   reversible     error.      Accordingly,           we    affirm   for    the

reasons stated by the district court.              Mizrach v. United States,

No. 1:11-cv-01153-WDQ (D. Md. Feb. 7, 2012; July 10, 2012).                          We

dispense    with    oral    argument    because         the        facts   and   legal

contentions   are     adequately    presented      in    the       materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                       2